

JOINT RESEARCH AGREEMENT
(Apollo Cd/Te Solar Energy Center)
 


THIS AGREEMENT, effective as of the date of the last signatory hereto
(hereinafter “Effective Date”), by and between Apollo Solar Energy, Inc.,
located at No. 485 Tengfei Third, Shuangliu Southwest Airport Economic
Development Zone Shuangliu, Chengdu People’s Republic of China, 610207
(hereinafter  "Sponsor"), and New Jersey Institute of Technology, a public
research university, located at University Heights, Newark, New Jersey
(hereinafter "University").
 
WITNESSETH:
 
WHEREAS, the research project contemplated by this Joint Research Agreement
(hereinafter "Agreement") is of mutual interest and benefit to University and to
Sponsor, will further the instructional and research objectives of University in
a manner consistent with its status as a non-profit, tax-exempt, public
institution of higher education, and may derive benefits for both Sponsor and
University through inventions, improvements, and/or discoveries;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties hereto agree to the following:
 
Article 1 - Nature of Research/Performance


1.1           University shall provide available laboratory instruments,
equipment and personnel  to develop novel CdTe thin film PV technology
(hereinafter the “Project”), as more specifically described in the Scope of Work
attached hereto as Exhibit A. Sponsor and University may at any time amend the
scope of the Project by mutual written agreement. The University will perform
the Project on a "best efforts" research basis only and does not guarantee
specific results.


1.2           This Agreement does not obligate University to fabricate any
prototype and/or test the same. University shall not be in breach or default of
this Agreement if its research fails to produce specifications for creation of a
prototype device or its completion of the Project does not result in a
patentable invention. University will exercise reasonable care for Sponsor’s
property and/or samples entrusted to it, but cannot be responsible in case of
loss or damage.  In no event shall University, or its employees or agents, be
liable for loss or damage to the same.
 
Article 2 – Performance Of Research Work
 
2.1           University shall commence the performance of the Project promptly
after Sponsor executes this Agreement, and University shall use its best efforts
to perform the Project substantially in accordance with the terms and conditions
of this Agreement. Sponsor and University may at any time amend the scope of
Project by mutual written agreement.


2.2           The Project shall be under the direction of Dr. Ken Chin and Dr.
Jinjong Pan (pending appointment), as principal investigators for University,
unless the parties agree otherwise. The co-principal investigators shall be
responsible for directing all research activity. In the event that a
co-principal investigator becomes unable or unwilling to continue the Project,
and a mutually acceptable substitute is not available (not to be unreasonably
denied by Sponsor), University and/or Sponsor shall have the option to terminate
this Agreement in accordance with Article 4.3.


2.3           Sponsor understands that the University's primary mission is
education and advancement of knowledge and the Project will be designed to carry
out this mission. The manner of performance of the Project will be determined
solely by the University’s principal investigators. Notwithstanding the same,
research and/or technical suggestions from Sponsor shall be reasonably
considered by University.


2.4           The University will perform the Project on a "best efforts"
research basis only and does not guarantee specific results. The University
specifically disclaims all warranties or representations, either express or
implied, for implied merchantability or for warranty of fitness for a particular
purpose, including, without limitation, that any product does not infringe any
patent, copyright or trademark right, as to any work performed under this
Agreement, except as expressly set forth herein.
 
 
1

--------------------------------------------------------------------------------

 
Article 3 -Reports and Conferences
 
3.1            University shall provide Sponsor with a total of six (6) written
summary Project reports during the term of this Agreement on a bi-annual basis.
The initial written Project report shall be due Sponsor six (6) months from the
effective date. The final written Project report shall be due Sponsor within
thirty (30) days of University’s completion of the Project.
 
3.2            During the duration of the Project and/or the term of this
Agreement, representatives of University will also use their best efforts to
meet and/or speak with representatives of Sponsor at times and places mutually
agreed upon to facilitate free discussion of the progress and results, as well
as ongoing plans, or changes therein, of the Project to be performed hereunder.
 
Article 4 - Payment Terms
 
4.1        As consideration for the University's performance, Sponsor shall pay
University a fixed fee of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000), as allocated in University’s budget attached hereto as Exhibit B.
University shall invoice Sponsor for 1/3 the total contract amount ($500,000)
upon the Effective Date of this Agreement. University shall thereafter invoice
Sponsor for an additional 1/3 total contract amount ($500,000) at the start of
the second contract year (i.e., 12 months after the effective date). University
shall invoice Sponsor for the remaining 1/3 total contract amount ($500,000) at
the start of the third contract year (i.e., 24 months after the effective date).
All invoices shall be paid by Sponsor within fifteen (15) days of the date of
the same.


4.2           Sponsor shall make all payments payable to “New Jersey Institute
of Technology”, and forward the same to New Jersey Institute of Technology, P.O.
Box 18110, Newark, New Jersey 07191-8110.


4.3           In the event of early termination of this Agreement by University
pursuant to Articles 2.2 or 10.2, Sponsor shall only be liable for the
reasonable value of the services performed by University up to the time of such
termination. In the event of early termination of this Agreement by Sponsor
pursuant to Articles 2.2 or 10.2, Sponsor shall be liable for the reasonable
value of the services performed by University up to the time of such termination
and all non-cancelable obligations incurred by University, including but not
limited to post-doc and student stipends and salaries (not exceeding the total
consideration of the Agreement).
 
4.4           University shall retain title to all equipment purchased and/or
fabricated by it with funds provided by Sponsor under this Agreement.
 
Article 5 - Publicity


Sponsor will not use the name of University, nor of any member of University,
nor of any member of University’s Project staff, in any publicity, advertising,
or news release without the prior written approval of an authorized
representative of the University, which approval will not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall preclude the
Sponsor from carrying out its normal reporting obligations internally or as a
public company, including disclosure of any information deemed necessary to
satisfy SEC, NASDAQ or other governmental reporting requirements. University
will not use the name of Sponsor, or any employee of Sponsor, in any publicity
without the prior written approval of Sponsor except that University may
acknowledge Sponsor’s funding of the Project in listings of sponsored research
projects contained within official documents of the University, and in required
reports to state and federal agencies.
 
Article 6 - Publications
 
6.1           Sponsor recognizes that under University policy, the results of
the Project must be publishable and Sponsor agrees that University researchers
engaged in the Project shall be permitted to present at symposia, national or
regional professional meetings, and to publish in journals, theses or
dissertations, or otherwise of their own choosing, methods and results of the
Project, provided, however, that Sponsor shall have been furnished copies of any
proposed publication or presentation at least sixty (60) days in advance of the
submission of such proposed publication or presentation to permit Sponsor to
make written comments on said publication (which comments are not intended to
have any binding effect) or object in writing to such proposed presentation or
proposed publication because there is confidential information or trade secrets
of the Sponsor contained in the publication or because the publication contains
patentable subject matter which needs protection. Sponsor shall provide the
University with such commentary or objection within thirty (30) days of
receiving a proposed publication or forever waive its rights in this regard.
 
6.2           In the event that Sponsor makes a timely objection to a proposed
publication, University shall refrain from making such publication or
presentation for a maximum of ninety (90) days from date of receipt of such
objection in order to remove the confidential information and/or trade secrets
of the Sponsor and /or for either University or Sponsor to file patent
applications with the United States Patent and Trademark Office and/or foreign
patent offices directed to the patentable subject matter contained in the
proposed publication or presentation. Copyrights to all publishable material
created by University researchers shall be the exclusive property of University.
 
 
2

--------------------------------------------------------------------------------

 
Article 7 – Background Intellectual Property


7.1           "Background Intellectual Property" means property and the legal
right therein of either or both parties developed before or independent of this
Agreement or the Project including inventions, patent applications, patents,
copyrights, trademarks, mask works, trade secrets, know-how and any information
embodying proprietary data such as technical data and computer software.


7.2           This Agreement shall not be construed as implying that either
party hereto shall have the right or license (express or implied) to use
Background Intellectual Property of the other in connection with this Project
except as otherwise provided hereunder.


7.3           Any Sponsor provided Background Intellectual Property may be used
by University nonexclusively, on a nontransferable basis and without
compensation by University solely in connection with University’s performance of
this Agreement and/or the Project.


7.4           Ownership of the following Background Intellectual Property of
University related to the Project is hereby acknowledged by the parties:
Inventions and discoveries related to Cd/Te photovoltaic technology.
 
7.5           Each party shall retain all proprietary rights, title and interest
in and to all of its Background Intellectual Property, including all
improvements, modifications or adaptations to the same in existence prior to the
effective date of this Agreement. Neither party may use any Background
Intellectual Property of the other unless authorized to do so in writing and/or
pursuant to the terms of this Agreement. Each party agrees to negotiate in good
faith for the licensing of those rights to the other in preexisting inventions
and intellectual property upon reasonable commercial terms to be agreed, subject
to any rights of the Government or other third parties therein.
 
Article 8 – Project Intellectual Property


8.1           "Project Intellectual Property" means the legal rights relating to
inventions, patent applications, patents, copyrights, trademarks, mask works,
trade secrets and any other legally protectable information, including computer
software, first made or generated during the performance of this Agreement.


8.2           Ownership of both solely and/or jointly made or generated Project
Intellectual Property shall vest in and be solely owned by University regardless
of which party’s personnel conceived the subject matter and/or first actually
reduced the subject matter to practice. University may perfect legal protection
therein in its own name and at its own expense.


8.3           In the event that University and Sponsor do not enter into an
agreement for their mutual participation in a separate business entity for
commercialization of Project Intellectual Property as described in paragraph 8.5
below, University agrees to assign Sponsor a non-exclusive undivided joint
ownership interest in any patented Project Intellectual Property created prior
to Sponsor’s termination and/or the expiration of this Agreement. Such
assignment by University shall be subject to: (a) Sponsor’s timely payment of
all amounts due University hereunder; (b) a written request for assignment prior
to termination and/or expiration of this Agreement; and (c) prompt payment
following University’s demand for one-half (1/2) of all patent prosecution
expenses (including attorney fees and filing costs) related to each assigned
patent for the life of the same (including reimbursement for all such expenses
incurred by University prior to assignment). Following such assignments, each
party may make, use, offer to sell, or sell the patented Project Intellectual
Property without the consent of and without accounting to the other.


8.4           University hereby grants to Sponsor an exclusive option and right
of first refusal to obtain a royalty-bearing license on commercially reasonable
terms to University’s ownership interest in any Project Intellectual Property
resulting from University’s performance of this Agreement. Sponsor shall have
ninety (90) days from disclosure of any invention or discovery in which the
University holds an interest to notify University that Sponsor wants to enter
into such a license agreement. The parties shall negotiate in good faith for a
period not to exceed six (6) months from Sponsor's notification or a longer
period of time if the parties mutually agree to extend negotiations.
 
8.5           If Sponsor and University fail to enter into a license agreement
within the time set forth above, the option to negotiate a license shall
terminate and all rights to such inventions and discoveries shall be disposed of
in accordance with University policies, with no obligation to Sponsor or its
employees. In the event that Sponsor negotiates such a license, Sponsor shall
bear the expense (including without limitation expense already incurred by
University) of the prosecution of any related patent applications, including
without limitation, patentability investigation expenses, on behalf of
University and University personnel.
 
8.6           During the term of this Agreement, University also grants Sponsor
the right of first refusal to enter into negotiations with University for
University’s participation in any separate business entity established by the
parties for commercialization of Project Intellectual Property. University
agrees that Sponsor shall have a controlling (51% or more) ownership interest
therein. NJIT’s Enterprise Development Center (Business Incubator) may serve as
the location of such separate business entity. Sponsor understands that such
participation by University is subject to a mutually acceptable more definitive
written agreement and all necessary University approvals. University understands
that it will not enter into negotiations with a third-party during the term of
this Agreement unless and until Sponsor has waived its right of first refusal to
said negotiations.


 
3

--------------------------------------------------------------------------------

 
Article 9 - Access to Proprietary/Confidential Information


9.1           Proprietary Information shall mean technical data, knowledge,
patents, marketing data or techniques, cost or pricing information, and ideas
that any party treats as and considers to be unique, valuable, and proprietary.
Each party shall keep all confidential or proprietary information of the other
party in confidence and, except as specifically authorized pursuant to this
Agreement, shall not publish, disclose or otherwise make available, directly or
indirectly, without the prior written consent of the owner, any item of
confidential information to anyone other than those trustees, officers and/or
employees of each party who need to know the same in the performance of each
party’s obligations under this Agreement. The disclosing party’s confidentiality
obligations described herein shall continue for the term of this Agreement and
any renewal thereof, and for a period of three (3) years thereafter. With
respect to trade secrets, the obligation shall last for so long as the
information remains a secret.


9.2           In order to be treated as Proprietary Information, the parties
must identify in writing, by appropriate stamp, legend, or otherwise, all such
Proprietary Information transferred pursuant to this Agreement. All such
Proprietary Information disclosed under this Agreement shall remain the property
of, and be deemed proprietary to, the disclosing party. The receiving party
agrees to: (a) accept such Proprietary Information in confidence and accord it
the protection which the receiving party customarily accords to its own
proprietary information; (b) hold such Proprietary Information in trust for the
disclosing party; and (c) use such Proprietary Information solely and
exclusively in accordance with the terms of this Agreement.


9.3           No party in its capacity as receiving party shall be liable for
disclosure or use of Proprietary Information if the same: (a) was properly in
the public domain at the time it was disclosed; or (b) was properly known to and
available for use by the receiving party and recorded as such in its files at
the time of receipt from the disclosing party; or (c) is proven by the receiving
party to have been independently developed by the receiving party; or (d)
becomes properly known to and available for use by the receiving party from a
source other than the disclosing party; or (e) is required by any federal or
state law, regulation or statute and/or court or administrative order to be
disclosed.
 
9.4           In the event this Agreement is terminated, the receiving party
shall cease to make use of the Proprietary Information received from the
disclosing party and, upon the disclosing party's written request, shall
promptly destroy or return such Proprietary Information. In the event that the
disclosing party requests destruction, the receiving party shall provide written
certification of the destruction within thirty (30) days of such request.


Article 10 - Term and Termination
 
10.1           This Agreement shall continue from the Effective Date for a
period of three (3) calendar years, unless sooner terminated in accordance with
the provisions of this Article. The parties hereto may, however, extend the term
of this Agreement for additional periods as desired under mutually agreeable
terms and conditions that the parties reduce to writing and sign.
 
10.2           Either party may terminate this Agreement for convenience upon
thirty (30) days prior written notice to the other, subject to Article 4.3
hereof.


10.3           At the end of the term of this Agreement Sponsor shall: (a)
remove all of Sponsor’s property, materials, equipment, tools, instruments,
chemicals, or the like; and (b) repair all damage to University’s property
caused by Sponsor’s employees or representatives. If Sponsor leaves any of its
property on University’s premises for a period greater than sixty (60) days
after termination of this Agreement, University may dispose of it and charge
Sponsor for the same, or keep it as abandoned property.
 
10.4           Any provisions of this Agreement, which by their nature extend
beyond termination, e.g., without limitation, Articles 4-9, 11 and 12, shall
survive such termination.
 
Article 11 - Independent Contractor
 
11.1           University shall be deemed to be and shall be an independent
contractor and, as such, neither University, its employees or students shall be
entitled to any benefits applicable to employees of Sponsor nor shall Sponsor or
its employees be entitled to any benefits applicable to employees of University;
 
11.2            Neither party is authorized or empowered to act as agent for the
other for any purpose and shall not on behalf of the other enter into any
contract, warranty, statement, commitment or representation as to any matter.
Neither shall be bound by the acts or conduct of the other.
 
 
4

--------------------------------------------------------------------------------

 
Article 12 – Indemnification (Sponsor Activity)
 
12.1           Sponsor shall indemnify, defend, and hold harmless University
against any and all actions, claims, costs, or liabilities, including attorneys'
fees and court costs at both trial and appellate levels, for any loss, damage,
injury, or loss of life caused by: (a) the actions attributed to or authorized
by Sponsor, and individual Sponsor employee claims against University; or (b)
for products developed, distributed, offered or made by Sponsor as a result of
information or materials received from the University.
 
12.2           Section 12.1 shall apply with the proviso that: (a) University
promptly notifies Sponsor in writing after University receives notice of any
claim; (b) Sponsor is given the opportunity, at its option, to participate and
associate with University in control, defense, and trial of any claim and any
related settlement negotiations; provided, however, that with respect to any
claim, or portion thereof, from which Sponsor agrees at the initiation of such
claim to save and hold University harmless without reservation, the parties
shall have mutual control of the defense, trial, and any related settlement
negotiations; and (c) University fully cooperates with Sponsor in the defense of
any such claim. The defense and indemnity provisions of Sponsor shall survive
the termination or natural expiration of this Agreement.
 
Article 13 - Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without resort to its choice or conflict of laws
principles. Sponsor hereby submits to the jurisdiction of the State of New
Jersey. Any dispute arising in connection with this Agreement shall be resolved
exclusively in the appropriate division of the Superior Court of New Jersey,
venued in Essex County.
 
Article 14 - Assignment
 
This Agreement shall not be assigned by either party without the prior written
consent of the other.
 
Article 15 - Agreement Modification
 
Any agreement to change the terms of this Agreement in any way shall be valid
only if the change is made in writing and executed by authorized representatives
of the parties hereto.
 
Article 16 - Notices
 
Notices, invoices, communications, and payments hereunder shall be deemed made
if given by United States registered or certified mail, postage prepaid, and
addressed to the party to receive such notice, invoice, or communication at the
address given above, or such other address as may hereafter be designated by
notice in writing. If to the University: Donald H. Sebastian, Ph.D., Provost
(Interim) and Senior V.P. for Research & Development, Office of Research &
Development, New Jersey Institute of Technology, Fenster Hall – 3rd Floor,
University Heights, Newark, New Jersey 07102.
 
Article 17 – No Warranty


UNIVERSITY SPECIFICALLY DISCLAIMS ALL WARRANTIES AND REPRESENTATIONS, EITHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, AS TO OWNERSHIP,
INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE AS TO ANY
WORK PERFORMED UNDER THIS AGREEMENT OR MATTER ARISING OUT OF THE WORK.
UNIVERSITY EXPRESSLY DISCLAIMS ANY AND ALL LIABILITY FOR CONSEQUENTIAL, SPECIAL,
INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO BUSINESS
LOSS OF ANY KIND. UNDER NO CIRCUMSTANCES SHALL UNIVERSITY BE LIABLE FOR DAMAGES
RESULTING FROM THE USE OR APPLICATION OF RESEARCH, INVENTIONS, UNPATENTED
TECHNOLOGY, SOFTWARE, OR PRODUCTS ARISING OUT OF THIS AGREEMENT.
 
Article 18 - No Restrictions On Other Research



Sponsor understands that University may be involved or become involved in
similar or related research on behalf of itself and others. Subject to any
confidentiality and intellectual property sections of this Agreement, nothing
contained in this Agreement shall be construed to limit or impair the freedom of
University or its researchers to conduct research for itself or third-parties
nor to grant Sponsor any right to such other research or intellectual property
created as a result of the same. However, University understands that employees
funded exclusively under the Project shall refrain from entering into any other
Cd/Te photovoltaic research projects with industrial sponsors for the duration
of this Agreement.
 
Article 19 - Entire Agreement
 
This written Agreement constitutes the entire and only agreement between the
parties relating to the Project and supersedes all prior negotiations,
representations, agreements and understandings. The parties expressly disclaim
reliance on any such prior negotiations, representations, agreements or
understandings.
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused these presents to be executed in
duplicate as of the day and year below written.
 
AGREED TO AND ACCEPTED BY:
 
 APOLLO SOLAR ENERGY, INC.
 NEW JERSEY INSTITUTE OF TECHNOLOGY
 By: /s/ Hou Renyi
 By: /s/ Donald H. Sebastian
 Name: Hou Renyi
 Name: Donald H. Sebastian, Ph.D
 Title: Chairman & CEO
 Title: Provost (Interim) and SVP, R&D
 Date: March 16, 2010
 Date: March 16, 2010

 
 

 
6 

--------------------------------------------------------------------------------

 
